—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered May 11, 1992, as amended March 31, 1993, convicting him of assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant argues on appeal that the evidence was legally insufficient to support his conviction and that the verdict was against the weight of the evidence. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Finally, the trial court did not improvidently exercise its discretion in admitting a photograph into evidence of a scar on the victim’s head from a cut sustained during the assault (see, People v Stevens, 76 NY2d 833; People v Scarola, 71 NY2d 769; People v Pobliner, 32 NY2d 356, cert denied 416 US 905; People v Duprey, 192 AD2d 716). Mangano, P. J., Pizzuto, Friedmann and Goldstein, JJ., concur.